DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the recitation “circumferentially around the perimeter of the first screw seat in the first groove” and in claim 11, the recitation “circumferentially around the perimeter of the corresponding screw seat” seeks to introduce new matter because it implies that the elastic arm extends around the entire perimeter of the first screw seat (claim 1) or the corresponding screw seat (claim 11).  Only a portion of the elastic arm extends around a portion of the perimeter of each respective screw seat. For examination purposes, only a portion of the elastic arm is assumed to extend around a portion of the perimeter of each screw seat. 
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, the recitation “circumferentially around the perimeter of the first screw seat” and the recitation “circumferentially around the perimeter of the corresponding screw seat” render the respective claims vague and indefinite because the extent of the elastic arm is not clearly defined.  Only a portion of the elastic arm extends around a portion of the perimeter each respective screw seat.
In claims 4 and 14, the recitation “at a midline between the first and second screw seats” renders the claims vague and indefinite because it is unclear which geometrical axis is being referred to by “midline.”  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou (US 20070123884 A1).
Regarding claims 1-2, 11 and 12, Abdou discloses a plate assembly including: a base plate 105 with a first screw retainer clip or spring element or blocking element 220 or 310 disposed in a first cavity or groove formed in the base plate adjacent a first screw seat 205; and a second screw retainer or blocking element 220 or 310 disposed in a 
Regarding claim 2, Abdou discloses “retainer portion 220 to snap back into the default state to at least partially occlude the borehole and prevent backout of the screw.”  This snapping back action will provide tactile feedback to the attending surgeon. 
Regarding claims 9 and 11, each blocking element is “V-shaped” and includes a ramped or angled surface such that a head of a bone screw inserted through a screw seat corresponding to the blocking element abuts against the ramped surface and moves the blocking element towards the compressed state.
Regarding claims 3 and 13, as illustrated in Figs. 1A, 2C and 3-5, the first and second blocking elements are independently moveable between the initial state and the compressed state.
Regarding claims 4, 5, 14 and 15, the Abdou plate assembly, as illustrated in the various figures, shows a through hole or channel or cut formed in the upper or outer surface of the base plate and extending through the base plate between the first and second screw seats at a midline of the base plate, wherein the through hole facilitates insertion of a temporary fixation element such as a distraction element through the hole and grasping by an instrument or tool for plate placement (Fig. 1 and para [0075]).
Regarding claim 6, each bore bole has a spherical seat and defines multiple central axes that are (a) angled relative to a central lateral axis of the base plate at a first angle, and (b) angled relative to a central longitudinal axis at a second angle. 
Regarding claim 7, the plate assembly includes four or six bore holes (between the claimed four and twelve) defining respective seats.
Regarding claims 8 and 16, each retainer or blocking element is entirely disposed within a corresponding groove formed in the base plate when the blocking element is in a compressed state.  
Response to Arguments
Applicant’s arguments have been carefully considered by the Examiner.  Applicant’s arguments with respect to Abdou are not found to be persuasive because Abdou discloses a blocking element disposed in a groove in the base plate with an elastic arm extending from a base portion wherein a portion of the arm extends circumferentially around a portion of the perimeter of a first screw seat (Fig. 2C and para [0074]).  Also see marked up Fig. 2C below.


    PNG
    media_image1.png
    485
    856
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 15, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775